MEMORANDUM **
Daniel DeNardo appeals pro se the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging false arrest, malicious prosecution, and excessive force. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment, Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc), and we affirm.
The district court correctly concluded that the claims against Cynthia Fellows are time-barred, see DeNardo v. Murphy, 781 F.2d 1345, 1346 (9th Cir.1986), and that DeNardo failed to establish any basis to toll the statute of limitations, see Compton v. Ide, 732 F.2d 1429, 1433 (9th Cir.1984), abrogated on other grounds, Agency Holding Corp. v. Malley-Duff Assocs., Inc., 483 U.S. 143, 148-49 (1987).
Because DeNardo’s claims against defendants Richard, Walker, Clark-Weeks, and Mathis are barred by absolute immunity, summary judgment was proper. See Imbler v. Pachtman, 424 U.S. 409, 431, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976).
The district court properly concluded that the use of a police dog to search for an unknown suspect after hours in a darkened, deserted building is not an unreasonable seizure or excessive force, and that Officers Smith and Shore are entitled to qualified immunity. See Watkins v. City of Oakland, 145 F.3d 1087, 1092 (9th Cir.1998).
DeNardo’s contention that the district court abused its discretion by denying his discovery request is rejected as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.